DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-20, 24 and 27-35 are canceled.  
Claims 21-23 and 25-26 are under examination.  

Priority
Claims 21-23 and 25-26 receive at least the PCT’s filing date of 12/21/2011.  

Rejections Maintained
Claim Rejections - 35 USC § 103
Claims 21-23 and 25-26 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goardon (Blood, Vol. 116, No. 21, Pg. 36, 11/19/2010, on IDS), in view of Xie (Cytometry, Vol. 77A, No. 9, Pg. 840-848, 09/2010, on IDS), Jurchott (Bone Marrow Transplant, Vol. 41, Pg. S107, Abstract P481, 2008, on IDS), and Park (US2012/0283124, priority to 11/102009, on IDS). 
Applicant’s Arguments:  The Examiner rejected claims 21-23 and 25-26 under 35 U.S.C. § 103, as allegedly obvious over Gordon (Blood, 116(21):36 (2010)), in view of Xie (Cytometry, 77(9): 840- 848 (2010)), Jurchott (Bone Marrow Transplant, 41: $107, 
Applicant respectfully disagrees with the Examiner’s analysis and respectfully asserts that persons skilled in the art would not have had a reason to combine the art in the manner proffered by the Examiner. Furthermore, to make a prima facie case of obviousness, the Examiner’s combination of the cited art must have provided one of skill in the art at the time of the invention with a reasonable expectation of achieving success. See In re Vacek, 20 USPQ2d (BNA) 1438, 1442 (Fed. Cir. 1991). Any reasonable expectation of success must come from the prior art and not Applicant’s disclosure. /d.
In response to the Examiner’s rejection, Applicant refers to and incorporates by reference, the remarks as previously filed on February 16, 2021. Moreover, in further support to rebut the Examiner’s rejection and demonstrate that Applicant’s claims are nonobvious, Applicant provides herewith a Declaration under 37 C.F.R. § 1.132 by Paresh Vyas (“the Vyas Declaration”).
In particular, the Vyas Declaration describes the methods for the detection of acute myeloid leukaemia leukaemic stem cell (AML LSC) populations at the time that the present application was filed, and the identification of an unknown AML LSC population by the development of the presently claimed methods and those disclosed in the as filed application.
The methods as described in the present application and as currently pending have led to the discovery of a new population of AML LSCs as characterized by the presence of CD34, CD45RA, CD123 and the absence of CD38 polypeptide markers. The present application not only identified said population of cells but demonstrated LSC 
In more detail, the Vyas Declaration describes that the inventors first prepared bone marrow samples from primary AML patients and control patients. They subsequently prepared isolated white blood cells from said bone marrow samples for downstream immunophenotypic FACS analysis by incubating with a combination of antibodies (see paragraphs [0240]-[0249] of the patent application as published). See the Vyas Declaration { 6.
By using FACS sorting combined with an immunophenotypic gating strategy for CD38- and CD34+ cells, the inventors identified a subpopulation of cells that also express CD45RA on their cell surface (see Figures 1-3 of the patent application as published, where * and ~ denote the presence or absence of a polypeptide marker, respectively). Said CD38-, CD34+ and CD45RA+ cells are referred to as “CD38-, CD45RA+” in the patent application as published (see paragraph [0272]). The gating strategy implemented is shown in Figure 1 and in the Vyas Declaration. See the Vyas Declaration { 7.
By gating “CD38-, CD45RA+” cells, the inventors observed varying levels of CD38 expression within said gated population (see Figure 3 iv)-vi) of the patent application as published and reproduced in the Vyas Declaration). In said gated population, they identified the CD38 compartment as lymphoid primed multipotential (LMPP) cells and the CD38+ compartment as GMP-like cells. See the Vyas Declaration { 8.
The inventors further analyzed the LMPP cells and studied the gene expression of a selective number of genes in said cells. By performing quantitative RT-PCR on FACS- sorted LMPP cells, they uncovered high expression of IL3RA (which encodes for CD123 
Thus, the inventors identified a novel cell population by detecting the simultaneous presence of CD45RA, CD123 and CD34 and absence of CD38 on a single cell type. See the Vyas Declaration {| 10.
According to the Vyas Declaration, an LSC is defined as a “population of cells that serially engrafts in immunodeficient mice.” Said definition of an LSC is well established in the cancer biology field. See the Vyas Declaration { 11.
According to the Vyas Declaration, the inventors performed functional studies to ascertain whether LMPP cells were indeed AML LSCs. They intravenously injected FACS-sorted human LMPP cells into immunodeficient mice and performed a series of downstream experiments which confirmed successful primary engraftment (see paragraphs [0274] and [0275] and Figure 4 of the application as published). Next, they harvested the human LMPP cells that were injected into the primary recipient and injected said cells into secondary recipient immunodeficient mice. They successfully demonstrated by immunophenotypic analysis that secondary engraftment had occurred (see paragraph [0276] and Figure 5 of the application as published). Thus, they identified that LMPP cells had LSC activity by showing that said cells could serially engraft in immunodeficient mice. See the Vyas Declaration {| 12.

According to the Vyas Declaration, as an initial matter, Jurchott did not publish as a journal article, being only disclosed as an abstract. This suggests that the experimental data in Jurchott was not of sufficient technical quality to pass peer review and proceed to publication as a journal article. See the Vyas Declaration {| 15.
Next, of crucial importance, Jurchott did not demonstrate that any of the cells detected therein were bona fide AML LSCs by way of primary and secondary engraftment studies, as detailed above, and as disclosed for the AML LSCs of the invention. Thus, it cannot even be concluded from Jurchott that the cells therein are AML LSCs. As mentioned above, it was highly unexpected that an AML LSC with CD34, CD45RA, and CD123 present, and CD38 absent existed. This could not have been ascertained until the necessary experiments were carried out. See the Vyas Declaration {| 16.
According to the Vyas Declaration, Jurchott describes the use of numerous antibodies for binding polypeptide markers on CD34+, CD38- cells, and does not teach or suggest which markers are present/absent simultaneously on the same blood cell. Jurchott only performs an initial gating of CD34+, CD38- cells and does not provide any further gating beyond this for specific cell markers, such as CD123 and CD45RA. Jurchott describes testing a large number of stem cell markers for phenotypic expression on CD34+, CD38- cells. It would not have been technically feasible to have tested such a vast number of markers simultaneously by FACS as there were not enough individualized 
According to the Vyas Declaration, the passage of Jurchott that reads “Both subsets showed comparably intense staining for...CD45RA..., and CD123” is not interpreted as meaning that Jurchott tested and showed that both of these markers (in addition to the 5 other markers mentioned in that sentence) are present on the same cell. Furthermore, it is not believed that another skilled person would make such an assertion in the absence of actual evidence. At least one reason for this is that it is not believed to be technically feasible to have tested such a vast number of markers simultaneously by FACS, as there were not enough individualized fluorescent spectra to accommodate the number of markers tested, as explained in paragraph 17 of the Vyas Declaration. See the Vyas Declaration { 18.
Based on Jurchott, it would not have been obvious at the time of filing the present application that an AML LSCs could be identified by detecting the presence of CD34, CD45RA, CD123 and the absence of CD38 polypeptide markers. See the Vyas Declaration q 19.
Turning to Park and Xie, these cited documents are directed to a completely unrelated disease, myelodysplastic syndrome (MDS) which is distinct from AML. In more detail, the World Health Organization (WHO) classifies MDS as a separate condition to AML based on differences between both diseases in terms of treatment, genetics, age profile/demographics and clinical outcomes. As a skilled person would not have consulted Park and Xie, as said cited documents describe a different medical condition to AML. A 
Goardon describes a cell having polypeptide markers CD34+, CD38- and CD45RA+ but does not disclose detecting CD123+. Based on Goardon, it would not have been obvious at the time of filing the present application to detect an AML LSC with the polypeptide markers CD34+, CD38-, CD45RA+ and CD123+. There was no expectation that CD123 would be present on an AML LSC, especially given Jurchott’s deficient teaching, and the irrelevance of Park and Xie. See the Vyas Declaration {[ 21.
Altogether, based on Jurchott, Park, Xie or Goardon alone or in combination, a person skilled in the art could not have predicted (with any reasonable expectation of success) that a blood cell could have been detected by the presence of CD34, CD45RA, CD123 and the absence of CD38 polypeptide markers, let alone that said cells would demonstrate AML LSC activity. See the Vyas Declaration {| 22.
Furthermore, Applicant adds that it is almost axiomatic that cancer research is highly and inherently unpredictable. In the field of acute myeloid leukaemia, which is the subject here, this proposition cannot be disputed, especially given the high risk of relapse and refractory AML in patients, and lack of treatment options to deal with these problems. The present invention is directed to the identification of a previously unknown acute myeloid leukaemia leukaemic stem cell (AML LSC) population referred to as LMPP cells. This cell type is characterised by the presence of CD34, CD45RA, CD123 and absence of CD38, as per claim 21. As demonstrated above, Applicant was the first to discover cells comprising the above-referenced polypeptide markers. Furthermore, none of the art 
Applicant further respectfully submits that the Office Action fails to provide a fact- based rationale for why a skilled artisan would combine the art in the manner provided and provide a reasonable expectation of success. The Federal Circuit has stated that "rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). The analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Applicant respectfully submits that the Examiner is using the claims and Applicant’s specification as a guide for selecting various bits and pieces from the cited art to try and build a rejection, which is an impermissible form of hindsight.
[in other words, Mylan’s expert, Dr. Anderson, simply retraced the path of the inventor with hindsight, discounted the number and complexity of the alternatives, and concluded that the invention of topiramate was obvious. Of course, this reasoning is always inappropriate for an obviousness test based on the language of Title 35 that requires the analysis to examine "the subject matter as a whole" to ascertain if it "would have been obvious at the time the invention was made." 35 U.S.C. § 103(a). In retrospect, Dr. Maryanoff s pathway to the invention, of course, seems to follow the logical steps to produce these properties, but at the time of invention, the inventor's insights, willingness to confront and overcome obstacles, and yes, even serendipity, cannot be discounted. See Ortho-McNeil Pharmaceutical v. Mylan Labs., 520 F.3d 1358, 1364 (Fed. Cir. 2008).

Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
As Applicant states above, only a reasonable expectation of success is required for a finding of obviousness. No absolute guarantee of success is required.  The fault with most of Applicant’s arguments in the affidavit and above is that they do not hold up to the standard of reasonable expectation of success.  Rather, Applicant in both sets of arguments continually states one would not know for sure all markers are expressed on the same cell.  However, this would guarantee success and not provide only a reasonable expectation thereof.  Thus, none of Applicant’s arguments can be found persuasive.  They are particularly ironic arguments when Applicant themselves never tested for CD123 protein expression as previously stated, but relied on PCR analysis.  Thus, Applicant illustrates that one can draw reasonable conclusions with indirect rather than direct evidence.  That is exactly what one of ordinary skill in this art would do in arriving at the claimed invention after reviewing the cited combination of art above. 
Applicant then states there is no reason to combine the art in the way done by the examiner.  This is not persuasive since such reasons were given previously.  See the action dated 02/14/2020 on page 24 and the Kerkhoven analysis.  Also see the previous action on pages 11-12 and the paragraph spanning them for advantages to detecting multiple AML stem cell markers.  Thus, more than sufficient reason to combine has been given.

With respect to the declaration by Dr. Vyas, it is clear that he is an inventor of the instant application and so is not unbiased in his views over the obviousness of instant claims.  
The affidavit argues that it is surprising that the cell population of instant claims has LSC activity.  It is not.  Similar populations in the prior art have this function and so no one of ordinary skill in this art would be surprised that a subset of those taught AML stem cell populations are also AML stem cells.  See the works of Goardon and Xie of record and as cited in the original rejection of the action dated 02/14/2020.
  Applicant states they have found a novel phenotype of LSC.  However, based on the combination of art here, it is not a non-obvious one.  
Applicant argues that Jurchott is not a reliable reference since it is only an abstract.  This is Applicant’s opinion and only an allegation.  They provide no valid reason why the data provided by Jurchott is not believable as discussed more below.  The abstract still imparts scientific methodology and observations and these can be taken by one of ordinary skill in this art and combined with the other art above to arrive at the claimed invention for the reasons of record.
Applicant states no LSC activity is shown in Jurchott.  This is inaccurate.  Jurchott states leukemic stem cells found via the serial xenotransplantation discussed in the affidavit are in the CD34+CD38- AML cells.  See Abstract, first paragraph.  Thus, these cells from Jurchott clearly have LSC activity.  Thus, one reading Jurchott is sure the cell type obvious here is an LSC.  

Applicant argues that one cannot do simultaneous FACS analysis on so many markers and so Jurchott cannot have identified cells as being positive or negative for all the markers they list.  Firstly, simultaneous FACS is not required, one can do FACS sequentially as stated on page 23 of the action dated 02/14/2020.  Thus, Applicant’s worries over simultaneous FACS are unfounded. This argument is thus not persuasive.
Jurchott finds CD45RA and CD123 in their subset of cells and one of skill need not assume from Jurchott alone these are all on one cell.  As previously discussed, Goardon makes clear LSCs have CD34+CD38-CD90-CD45RA+ phenotype and Xie adds CD123+CD90- to the AML stem cell phenotype.  Thus, as previously stated, the phenotype of instant claims is obvious and not surprising for AML LSCs.  Said another way, one of skill would not assume AML stem cells of Jurchott only stain for CD45RA or CD123 based on the added references above.  The staining of these proteins is described as intense by Jurchott and other art says the proteins will be present on the same cell type.  Therefore, a reasonable expectation of success is had at identifying LSC with this phenotype from the prior art combined above. 
Applicant’s then attack Park and Xie for their disease focus.  Park and Xie are concerned with AML development and so it is clear that they do relate to AML. See the 
   Goardon need not teach the full invention as this rejection is based on a combination of art.  One cannot obviate this rejection by attacking references individually.
Applicant argues AML is unpredictable.  However, in view of the combination of art here, some features of its stem cells are known and obvious.  Such features have been discussed in this rejection of record.
Applicant again argues the examiner uses impermissible hindsight.  This is not persuasive for the reasons of record.  See the previous action.  Applicant cites a caselaw over impermissible hindsight but fails to point out why or how it applies in this case.  Thus, the argument is not persuasive.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642